Appeal from an order of the Clinton County Court which dismissed a writ of habeas corpus. Appellant was indicted on two counts of grand larceny in the first degree. Upon arraignment he pleaded not guilty to the first count and pleaded guilty to grand larceny in the second degree under the second count. He was thereafter sentenced by the Steuben County Court. Appellant contends that he was fraudulently coerced or tricked into pleading guilty because he was not informed of the true charges against him. The contention would seem to be without merit because the record shows that the indictment was read to him. In any event, it appears clearly that the court had jurisdiction of the defendant’s person and of the crime charged, and habeas corpus is not an available remedy. (Matter of Hogan v. New York Supreme Gt., 295 N. Y. 92; People ex rel. Wachowicz v. Martin, 293 N. Y. 361; People ex rel. Carr v. Martin, 286 N. Y. 27.) Order unanimously affirmed. Present — Foster, P. J., Coon, Gibson, Herlihy and Reynolds, J J.